

115 HR 229 IH: Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 229IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the recognition of certain Native communities and the settlement of certain claims
			 under the Alaska Native Claims Settlement Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act. 2.Findings and purpose (a)FindingsCongress finds that—
 (1)in 1971, Congress enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to recognize and settle the aboriginal claims of Alaska Natives to the land Alaska Natives had used for traditional purposes;
 (2)that Act awarded approximately $1,000,000,000 and 44,000,000 acres of land to Alaska Natives and provided for the establishment of Native Corporations to receive and manage the funds and land;
 (3)pursuant to that Act, Alaska Natives have been enrolled in 1 of 13 Regional Corporations; (4)most Alaska Natives reside in communities that are eligible under that Act to form a Village or Urban Corporation within the geographical area of a Regional Corporation;
 (5)Village or Urban Corporations established under that Act received cash and surface rights to the settlement land described in paragraph (2) and the corresponding Regional Corporation received cash and land that includes the subsurface rights to the land of the Village or Urban Corporation;
 (6)the southeastern Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell are not listed under that Act as communities eligible to form Village or Urban Corporations, even though the population of those villages comprises greater than 20 percent of the shareholders of the Regional Corporation for Southeast Alaska and display historic, cultural, and traditional qualities of Alaska Natives;
 (7)the communities described in paragraph (6) have sought full eligibility for land and benefits under that Act for more than 3 decades;
 (8)in 1993, Congress directed the Secretary of the Interior to prepare a report examining the reasons why the communities listed in paragraph (6) had been denied eligibility to form Village or Urban Corporations and receive land and benefits pursuant to that Act;
 (9)the report described in paragraph (8), published in February 1994, indicates that— (A)the communities listed in paragraph (6) do not differ significantly from the Southeast Alaska communities that were permitted to form Village or Urban Corporations under that Act;
 (B)the communities are similar to other communities that are eligible to form Village or Urban Corporations under that Act and receive land and benefits under that Act—
 (i)in actual number and percentage of Native Alaskan population; and (ii)with respect to the historic use and occupation of land;
 (C)each such community was involved in advocating the settlement of the aboriginal claims of the community; and
 (D)some of the communities appeared on early versions of lists of Native Villages prepared before the date of the enactment of that Act, but were not included as Native Villages under that Act;
 (10)the omissions described in paragraph (9) are not clearly explained in any provision of that Act or the legislative history of that Act; and
 (11)on the basis of the findings described in paragraphs (1) through (10), Alaska Natives who were enrolled in the 5 unlisted communities and the heirs of the Alaska Natives have been inadvertently and wrongly denied the cultural and financial benefits of enrollment in Village or Urban Corporations established pursuant to that Act.
 (b)PurposeThe purpose of this Act is to redress the omission of the communities described in subsection (a)(6) from eligibility by authorizing the Native people enrolled in the communities—
 (1)to form Urban Corporations for the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and
 (2)to receive certain settlement land pursuant to that Act. 3.Establishment of additional Native CorporationsSection 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at the end the following:
			
				(e)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska
 (1)In generalThe Native residents of each of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as Urban Corporations.
 (2)Effect on entitlement to landNothing in this subsection affects any entitlement to land of any Native Corporation established before the date of enactment of this subsection pursuant to this Act or any other provision of law..
 4.Shareholder eligibilitySection 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607) is amended by adding at the end the following:
			
				(d)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
 (1)In generalThe Secretary shall enroll to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those individual Natives who enrolled under this Act to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.
 (2)Number of sharesEach Native who is enrolled to an Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1) and who was enrolled as a shareholder of the Regional Corporation for Southeast Alaska on or before March 30, 1973, shall receive 100 shares of Settlement Common Stock in the respective Urban Corporation.
 (3)Natives receiving shares through inheritanceIf a Native received shares of stock in the Regional Corporation for Southeast Alaska through inheritance from a decedent Native who originally enrolled to the Native Village of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a shareholder in a Village or Urban Corporation, the Native shall receive the identical number of shares of Settlement Common Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares inherited by that Native from the decedent Native who would have been eligible to be enrolled to the respective Urban Corporation.
 (4)Effect on entitlement to landNothing in this subsection affects entitlement to land of any Regional Corporation pursuant to section 12(b) or 14(h)(8)..
 5.Distribution rightsSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended— (1)in subsection (j)—
 (A)by striking (j) During and inserting the following:  (j)Distribution of corporate funds and other net income (1)In generalDuring;
 (B)by striking Not less and inserting the following:  (2)Minimum allocationNot less;
 (C)by striking In the case and inserting the following:  (3)Thirteenth Regional CorporationIn the case; and
 (D)by adding at the end the following:  (4)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become shareholders in an Urban Corporation for such a Native Village shall continue to be eligible to receive distributions under this subsection as at-large shareholders of the Regional Corporation for Southeast Alaska.; and
 (2)by adding at the end the following:  (s)Effect of amendatory ActThe Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act and the amendments made by that Act shall not affect—
 (1)the ratio for determination of revenue distribution among Native Corporations under this section; or
 (2)the settlement agreement among Regional Corporation or Village Corporations or other provisions of subsection (i) or (j)..
 6.CompensationThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
			
				43.Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
					(a)Offer of compensation
 (1)In generalOn incorporation of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, the Secretary, in consultation and coordination with the Secretary of Commerce, and in consultation with representatives of each such Urban Corporation and the Regional Corporation for Southeast Alaska, shall offer as compensation, pursuant to this Act, 1 township of land (23,040 acres) to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, in accordance with this subsection.
						(2)Local areas of historical, cultural, traditional, and economic importance
 (A)In generalThe Secretary shall offer as compensation under this subsection local areas of historical, cultural, traditional, and economic importance to Alaska Natives from the Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell.
 (B)Selection of landIn selecting the land to be withdrawn and conveyed pursuant to this section, the Secretary— (i)shall give preference to land with commercial purposes; and
 (ii)may include subsistence and cultural sites, aquaculture sites, hydroelectric sites, tideland, surplus Federal property and eco-tourism sites.
 (C)Contiguous, compact sitesThe land selected pursuant to this section shall be contiguous and reasonably compact tracts if practicable.
 (D)Valid existing rightsThe land selected pursuant to this section shall be subject to all valid existing rights and all other provisions of section 14(g), including any lease, contract, permit, right-of-way, or easement (including a lease issued under section 6(g) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508)).
							(b)Acceptance or rejection of offer
 (1)In generalNot later than 1 year after the date of the offer of compensation from the Secretary under subsection (a), each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell shall accept or reject the offer.
 (2)ResolutionTo accept or reject the offer, each such Urban Corporation shall provide to the Secretary a properly executed and certified corporate resolution that states that the offer proposed by the Secretary was voted on, and either approved or rejected, by a majority of the shareholders of the Urban Corporation.
 (3)Rejection of offerIf the offer is rejected— (A)the Secretary, in consultation with representatives of the Urban Corporation that rejected the offer and the Regional Corporation for Southeast Alaska, shall revise the offer; and
 (B)the Urban Corporation shall have an additional 180 days within which to accept or reject the revised offer.
 (c)Withdrawal and conveyance of land and titleNot later than 180 days after receipt of a corporate resolution of an Urban Corporation approving an offer of the Secretary under subsection (b)(1), the Secretary shall (as appropriate)—
 (1)withdraw the land; (2)convey to the Urban Corporation title to the surface estate of the land; and
 (3)convey to the Regional Corporation for Southeast Alaska title the subsurface estate for the land. (d)Conveyance of roads, trails, log transfer facilities, leases, and appurtenancesThe Secretary shall, without consideration of compensation, convey to the Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right, title, and interest of the United States in all roads, trails, log transfer facilities, leases, and appurtenances on or related to the land conveyed to the Corporations pursuant to subsection (c).
					(e)Settlement trust
 (1)In generalThe Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell may establish a settlement trust in accordance with section 39 for the purposes of promoting the health, education, and welfare of the trust beneficiaries, and preserving the Native heritage and culture, of the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, respectively.
 (2)Proceeds and incomeThe proceeds and income from the principal of a trust established under paragraph (1) shall— (A)first be applied to the support of those enrollees, and the descendants of the enrollees, who are elders or minor children; and
 (B)then to the support of all other enrollees.. 